Title: To Thomas Jefferson from Edward Postlethwayt Page, 16 December 1821
From: Page, Edward Postlethwayt
To: Jefferson, Thomas


                        Most Illustrious Father of American FreedomVenerable Sire!
                        New York.
                            December 16= 1821.
                        (Post office Albany)
                    Your address to Congress in behalf of your University and Science universally, to have duties removed from rare and valuable books, is evidence that you retain a solid judgement & a virtuous heart. The name of Thomas Jefferson is dear to my affections—Two years ago, when I was as Saul before he became Paul, a conscientious tory—I ridiculed, I reviled  sage of Monticello. Now the dew of his wisdom to me is as life to a thirsty land parched up by the horror of a Babylonish hell.—If God is love—If he that dwelleth in Love dwelleth in God and God in him—If Immanuel was the good man that he is represented to have been what is it will be so horrible at the day of judgment?—Hatred—& hellishness is horrible but I am imagining that Immanuel is entering my door—Welcome—Thou Son  of God—Thou who love even thine enemies—has no harm in thee for me—Indeed Mr Jefferson, these ghosts & hobgoblins are much of a sort with witches and devils—There is no God but God—consequently no devil god other than ignorance.—As contrasted with God (whose name nearly resembles Good) there is evil, & call it Satan or the demon is opposite of Light. Satan then is folly. Pity those who are oppressed of reason. All mankind are deranged, and non compos mentis. Jesus Christ was a type of the afflicted and conflicting human family—what they will eventually be in their aggregate & politic body, he was. What they were when Adam was the Son of God, he was.—But he was a man like unto ourselves. God was his mental father—but I deny that he was his corporeal father. The father of his five outward senses or foolish virgins, was whom you please—Joseph or any other like our selves—But the father of his understanding—who was a fire a fountain of light—lit his understanging with a gaseous and celestial fluid of 7 attributes—the 7 colours in the rainbow signify them & the law denotes the rotundity of the head the seat of understanding The water on which the bow seems to rest are the two pillars—Light and Love. You are too high a mason not to discern this analogy. I who never was one, think I hear you say As the chain to Aaron’s incense-pot was connected with the handles & the links with each other—so by exchanging the selfish for the social principle must we all assimilate that the electric fluid to Jehovah’s Love may pervade the whole—Or as many sticks make one large fire so must each of us, having our 5 wise virgin  lamps lit by the 7 of God, be one chandelier or fire originating  from the communicable  yet  never decreasing fountain of Love, but rather augmenting it or making it at least the more manifest.—Now sir, it is a truth no longer to be concealed that the 12 jewels in Aaron’s breast-plate represented our 5 intellectual or spiritual senses or agency mental hand, & the 7 spirits or eyes of the Great Spirit!— The two golden responses in the breast-plate are the true oracle—Wisdom (or Light) and Love Every man has them as well as Aaron—but they are internal, & Aaron’s was external—Christ came among us to make them manifest, not outwardly, but inwardly—for ’twas a sad case when man had so far degenerated as not to discern that God was in him, & that in him we live, move & have our being—One would also suppose that there could be no mistaking of John’s first chapter (note Mathew, Mark, Luke, John are 4 cardinal masonic compass points) The word is lost. What is that word? All nature duly labelled and rightly put together and discriminated in that word & makes the true Temple—Sir, I persuade myself, & say prophetically that the schools for deaf and dumb persons (like Boulin’s ) shall  the antient Egyptian hieroglyphic & symbolic voice, & teach our teachers. This is always God’s way of working. He will bring to naught the things that are. Moses was an Egyptian wrote the 5 books old Testament after the science of correspondencies—And, N.B Jesus Christ was crucified in Egypt says John—Observe—he was killed at Jerusalem or the city of peace by the war spirit—then in Sodom, or the distorted, polluted aristocratical masonry of the Popish whore & her harlot protestant children under the gag law of the oath system—And in Egypt where the shadow has been taken for the substance the letter for the spirit.—Sir, the Illiminati & the Carbonari are with all their wild fire the lights of the world—I say this—and yet I wisely believe the Scriptures—but not in Three Gods—nor in any hell but the absence of love divine.—I am indefatigable in spreading my principles—I went to Albany & gave 200 copies of my Magic harmonies to the members of the convention and others—I have 2000 printed—at 120 dollars loss—I give all to God—I am the same as sworn never to give up the ship.—England said Nelson expects every man to do his duty—Kings shall die, republiks shall live.The decree has gone forth from heaven that all the world shall be saved.—Now Sir, it has possitively been communicated to my spirit by that Great sublime, supernal, immaculate Spirit of all the Spirits, that when Immanuel (God with us) comes in clouds descending, Civil and religious freedom, the entire abolition of slavery throughout the world— the total  death of all kingly and aristocratic power—and consequently universal peace and knowledge will be his second advent.—Then the money that now supports armies, navies and devil rulers will be applied to the relief of the widows and the fatherless, infirm, aged & unfortunate brothers and sisters of the great human family.—Sir equal representation  all over the globe will gradually bring us all this good—& that as they are qualified to understand it—for it is continually qualifying them.—Sir, the thieves lie when they say the people cannot govern themselves.—I have made many important discoveries since I published my magic harmonies—but I can give no more to the public—I cannot afford it in print—they would not sell—people do not understand me—besides, it is a conflict with too many crafts—touch  their interests, and they are so selfish, you touch the apple of their eyes—I apprehend that the great difference between God and man is—that God regards the universe and identifies the good of all with himself. Man regards his own precious self Christ entreats him to know his own good better than this and to become social.—See then my dear Sir, the inestimable benefit of communities I am in concert with others endeavoring to form a redeeming Commonwealth whose land may be named Social Paradise—and city Peace. 8 doctors, 2 lawyers, & several teachers are already of our number—which is between 20 & 30 in New York—In Tammany Hall is a true copy and history of the Grand Master’s Jewel of Malta—Bless God, it has returned to Egypt & is in the possession of the Pacha—On the French invading the Island it was thrown into the sea indignantly by the Master—Fishermen found it in their nets (note, J. Christ  called fishermen) A representation of Davids 5 smooth pebbles in Jewels (or inward senses) is between 5 compasses—The token of 15 fellow crafts (as many as letters in your name) is on it—The cross stands in a crescent!—Three, viz jubilee, lo, law, were killed Note On Christ’s  Cross King of the Jews was in Hebrew, Greek, Latin—The old Testament was written in Hebrew, the new in Greek, & Immanuel Swedenborg wrote in Latin.—I think these 3 languages shew Hiram.—What is the word that was made flesh;  but the language of God—By language is our God or soul within us—Whence knowledge but by languages—& what the mind of man without it? How evidently the  trinity [GRAPHIC IN MANUSCRIPT] becomes 12 [GRAPHIC IN MANUSCRIPT]!—But I am only trespassing on your time—Perhaps you dislike the subject—Perhaps notDoctor Mitchell tells me I am 60 years a head in advance of the times.—I certainly have operated upon the minds of some shrewd philosophers, Tis men of your stamp I wish to communicate to—not that I am unconscious how easily they can detect my superficial knowledge of things—but that they, receiving the hint may improve from their resources what I am inadequate to from my scantiness of education.—I delight in the truth, & like God I love to communicate—Of this I may boast because, I do love him and all the family of beings he has created, for all that comes from him is good—there fore all the world is better than we take it to be.—If matter is the devil, and mind is God, the conflict between mind and matter is necessary because they are opposites.—Matter is desire—Mind is fruition.—Mind gives matter motion.—Quere, does mind  matter? With men it does not—with Christ it did not—and I question whether it ever did with Deity.—Matter itself may be spirit as said Dr  Berkeley & spirit may be matter as said Dr Priestley—They are both correct, & mean the same thing.—Affinity seems necessary to love—yet there is affinity in opposites—nothing is more evident to me than the thing terminates in love,—for uniformly good comes of evil.—How pleasing to your contemplative mind to plunge into the ocean of God’s love, thus“Your” wrapt soul, anticipating heaven,“Bursts through the thraldom of incumbring clay“And on the wings of ecstacy upborne“Springs into Liberty, and Light and Life.”PorteusOne thing more before you leave us to go to that Spirit who gave you a spiritPetition Congress for a new State to be created in the wilderness on credit, on the Principle of an equal distribution of land—& perfect equality All adult men and women having equal voices at elections, & officers chosen annually—the dwelling houses as barracks—the law love one another, do as you would be done by—no lawyers—but the common sense of the body politic—the inhabitants to be the towns poor all over the United States—each town to pay the travelling expences, to be indemnified with interest in due time. & & & A  St Johns New Jerusalem (if you consult the most ancient Greek Manuscripts) is not 12000 furlongs, but 12 times 12000, the measure of the belt of the earth.—The following is in the shape of a prediction by me—(5)Pope’sBulls unavailing
			 When Greece and Sun(1) the Crescent(2) robs(1) Sun means Persia(6) PoperyThe Sun and Moon will Abraham(3) rob.(2) Turkey
(7) Mahomet’s religionWhen Carbonari’s lose our(4) head(3) Exchange the late Abraham for the father of all mankind
(8) Popery & her harlot, the protestants
Then excommunication’s dead.(5)So Beast (6) and Prophet (7) fare alike(4) The beheading of one is the signal for general and simultaneous insurrection
AndWhores(8) and kings to death must strike.
			 And now, venerable Sire!—Peace be unto you—Do not mistake me the 12 attributes of God and man are not material as we understand of matter, but immaterial & perhaps the diametrically opposite of matter. I conceive nothing material in Wisdom Love Truth Justice, Goodness &c It is a great thing to know God’s true attributes, for then & then only do we know him—Without his attributes both he and we are non entitiesI am your friend
                        Edward Postlethwayt Page